DETAILED ACTION
This is response to Application 15/733,764 filed on 10/19/2020 in which claims 1-30 are presented for examination.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 and 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over Taherzadeh Boroujeni et al. (US 2019/0044571 A1) in view of Hwang et al. (US 2017/134150 A1).

1. Regarding claim 1, Taherzadeh Boroujeni teaches a method of wireless communication performed by a transmitter device (Figures 1 and 7 transmitter), comprising:
allocating data associated with a user equipment (UE), of two or more UEs, into at least one of a first part, a second part, or a combination thereof (Figure 1 data for UE1, UE2 etc.; multiplexed symbols.);
multiplexing the first part of the data associated with the UE with a first part of data associated with one or more other UEs, of the two or more UEs, to form multiplexed data (Figure 1 data for UE1, UE2 etc.; multiplexed symbols);
mapping the multiplexed data to a first set of layers (Figures 1 and 7-11 mapping multiplexed data; layers).
Taherzadeh Boroujeni does not explicitly disclose mapping the second part of the data associated with the UE and a second part of the data associated with the one or more other UEs to a second set of layers.
Hwang teaches mapping the second part of the data associated with the UE and a second part of the data associated with the one or more other UEs to a second set of layers (Figures 3 and 12 Paragraph [0034] Layer mapping).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide mapping the second part of the data associated with the UE and a second part of the data associated with the one or more other UEs to a second set of layers as taught by Hwang in the system of Taherzadeh Boroujeni for resource element mapping for interference cancellation friendly new air interface see Paragraph [0002] of Hwang.  

2. Regarding claim 2, Taherzadeh Boroujeni in view of Hwang teaches wherein the allocating further comprises allocating an uncoded bit sequence into at least one of the first part, the second part, or the combination thereof, wherein the first part is a first part bit sequence and the second part is a second part bit sequence (Taherzadeh Boroujeni Figures 1 and 7-11 binary data for UE1, UE2, etc.),
wherein the multiplexing further comprises multiplexing the first part bit sequence of the UE with a first part bit sequence of the one or more other UEs to form a composite bit sequence, wherein the composite bit sequence is the multiplexed data (Taherzadeh Boroujeni Figures 1 and 7-11 multiplexed symbols),
wherein the method further comprises generating a coded bit sequence using the composite bit sequence (Taherzadeh Boroujeni Figures 1 and 7-11 encoding), and
wherein the mapping the multiplexed data to the first set of layers further comprises mapping the coded bit sequence to the first set of layers (Taherzadeh Boroujeni Figures 1 and 7-11 mapping multiplexed data; layers).

3. Regarding claim 3, Taherzadeh Boroujeni in view of Hwang teaches, wherein the uncoded bit sequence includes at least one of an uncoded code block, an uncoded codeword, or an uncoded transport block (Hwang, Figures 3 and 12 transport block and code block).




4. Regarding claim 4, Taherzadeh Boroujeni in view of Hwang teaches, further comprising: providing information for the two or more UEs indicating respective fractions of bits to be extracted from the composite bit sequence (Hwang, Figures 6 and 9 number of selected encoded bits).

5. Regarding claim 5, Taherzadeh Boroujeni in view of Hwang teaches wherein the allocating further comprises allocating a coded code block or a coded codeword of the UE into at least one of the first part, the second part, or the combination thereof, wherein the data includes the coded code block or the coded codeword of the UE, wherein the multiplexing further comprises multiplexing the first part of the coded code block or the coded codeword of the UE with a first part of a coded code block or a coded codeword of the one or more other UEs to form a composite coded code block or a composite coded codeword, wherein the multiplexed data includes the composite coded code block or the composite coded codeword, and wherein the mapping the multiplexed data to the first set of layers comprises mapping the composite coded code block or the composite coded codeword to the first set of layers (Taherzadeh Boroujeni Figures 1 and 7-11 mapping multiplexed data; layers).

6. Regarding claim 6, Taherzadeh Boroujeni in view of Hwang teaches, further comprising: providing information for the two or more UEs indicating respective fractions of bits to be extracted from the composite coded code block or the composite coded codeword (Hwang, Figures 6, 9, and 12 number of selected encoded bits).

7. Regarding claim 7, Taherzadeh Boroujeni in view of Hwang teaches, further comprising: providing information indicating whether the multiplexing or the allocating is to be applied to at least one of: uncoded codeblocks or codewords, transport blocks, or coded codeblocks or codewords (Hwang, Figures 3 and 12 transport block and code block).

8. Regarding claim 8, Taherzadeh Boroujeni in view of Hwang teaches: providing information indicating a mapping of the data associated with the one or more other UEs with regard to at least one of the first set of layers or the second set of layers (Hwang, Figures 3 and12 layer mapping).

9. Regarding claim 9, Taherzadeh Boroujeni in view of Hwang teaches further comprising: configuring one or more modulation constellations or coding schemes to be used for at least one of the first set of layers or the second set of layers (Hwang, Figures 3 and 12 modulation mapping and layer mapping). 

10. Regarding claim 10, Taherzadeh Boroujeni in view of Hwang teaches further comprising: providing information associated with the first set of layers, wherein the information indicates at least one of: a number of layers in the first set of layers, or which layers, of the first set of layers and the second set of layers, belong to the first set of layers (Hwang, Figures 3 and 12 modulation mapping and layer mapping).

11. Regarding claim 11, Taherzadeh Boroujeni in view of Hwang teaches wherein each UE, of the two or more UEs, is associated with a respective one or more layers of the second set of layers (Taherzadeh Boroujeni Figures 1 and 7-11 mapping multiplexed data; layers).

12. Regarding claim 12, Taherzadeh Boroujeni in view of Hwang teaches wherein each UE, of the two or more UEs, is associated with a different one or more layers of the second set of layers (Taherzadeh Boroujeni Figures 1 and 7-11 mapping multiplexed data; layers).

13. Regarding claim 13, Taherzadeh Boroujeni teaches a method of wireless communication performed by a first receiver device (Taherzadeh Boroujeni Figures 1 and 14 receiver/decoder), comprising:
receiving a communication that includes a first set of layers for the first receiver device and a second receiver device; and extracting bits associated with at least one layer, of the first set of layers, to obtain data, wherein the data is associated with the first receiver device (Taherzadeh Boroujeni Figures 1 and 14 receiver/decoder).
Taherzadeh Boroujeni does not explicitly disclose wherein a particular portion of total bits associated with the at least one layer contains the data.
Hwang teaches wherein a particular portion of total bits associated with the at least one layer contains the data (Figure 6 Paragraph [0038] to [0040] information bits).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein a particular portion of total bits associated with the at least one layer contains the data as taught by Hwang in the system of Taherzadeh Boroujeni for novel bit selection procedure see Paragraph [0037] of Hwang.

14. Regarding claim 14, Taherzadeh Boroujeni in view of Hwang teaches, further comprising: receiving a second set of layers associated with the first receiver device; and extracting other data associated with the first receiver device from at least one layer of the second set of layers (Taherzadeh Boroujeni Figures 1 and 14 receiver/decoder, Hwang Figure 6 Paragraph [0038] to [0040] bit selection procedure).

15. Regarding claim 15, Taherzadeh Boroujeni in view of Hwang teaches wherein the extraction is performed with regard to demodulated undecoded bits, wherein the demodulated undecoded bits are obtained by performing demodulation with regard to constellation symbols associated with the at least one layer of the first set of layers, and wherein the extracted bits are channel decoded into information bits including the data (Taherzadeh Boroujeni Figures 1 and 14 receiver/decoder, Hwang Figure 6 Paragraph [0038] to [0040] information bits). 

16. Regarding claim 16, Taherzadeh Boroujeni in view of Hwang teaches wherein the extracted bits are combined with demodulated undecoded bits associated with the at least one layer, of the second set of layers, to form combined bits, and wherein the combined bits are channel decoded into the information bits including the data (Taherzadeh Boroujeni Figures 1 and 14 receiver/decoder, Hwang Figure 6 Paragraph [0038] to [0040] information bits).

17. Regarding claim 17, Taherzadeh Boroujeni in view of Hwang teaches further comprising:
receiving information indicating a mapping of codewords or code blocks to at least one layer of the first set of layers and the second set of layers (Taherzadeh Boroujeni Figure 8 codebooks for layers).

18. Regarding claim 18, Taherzadeh Boroujeni in view of Hwang teaches wherein a particular portion to be extracted from the at least one layer of the first set of layers is identified based at least in part on the information indicating the mapping (Taherzadeh Boroujeni Figure 8 codebooks for layers; Hwang Figure 6 Paragraph [0038] to [0040] information bits). 

19. Regarding claim 19, Taherzadeh Boroujeni in view of Hwang teaches further comprising: receiving information identifying one or more modulation constellations to be used for at least one layer of the first set of layers and the second set of layers (Taherzadeh Boroujeni Figures 1 and 14 receiver/decoder; Paragraph [0082] codebook control data; constellation diagram); and demodulating constellation symbols associated with the at least one layer of the first set of layers and the second set of layers based at least in part on the information identifying the one or more modulation constellations (Taherzadeh Boroujeni Figures 1 and 14 receiver/decoder; Paragraph [0082] codebook control data; constellation diagram).

20. Regarding claim 20, Taherzadeh Boroujeni in view of Hwang teaches wherein the extraction is performed with regard to decoded information bits, wherein the decoded information bits are obtained by performing channel decoding and demodulation with regard to constellation symbols associated with the at least one layer (Taherzadeh Boroujeni Figures 8 and 14 codebooks for layers; Hwang Figure 6 Paragraph [0038] to [0040] recover information bits).

21. Regarding claim 22, Taherzadeh Boroujeni teaches a transmitter device (Figure 1) for wireless communication, comprising: memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: 
allocate data associated with a user equipment (UE), of two or more UEs, into at least one of a first part, a second part, or a combination thereof (Figure 1 data for UE1, UE2 etc.; multiplexed symbols.);
Multiplex the first part of the data associated with the UE with a first part of data associated with one or more other UEs, of the two or more UEs, to form multiplexed data (Figure 1 data for UE1, UE2 etc.; multiplexed symbols);
map the multiplexed data to a first set of layers (Figures 1 and 7-11 mapping multiplexed data; layers).
Taherzadeh Boroujeni does not explicitly disclose map the second part of the data associated with the UE and a second part of the data associated with the one or more other UEs to a second set of layers.
Hwang teaches map the second part of the data associated with the UE and a second part of the data associated with the one or more other UEs to a second set of layers (Figures 3 and 12 Paragraph [0034] Layer mapping).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide map the second part of the data associated with the UE and a second part of the data associated with the one or more other UEs to a second set of layers as taught by Hwang in the system of Taherzadeh Boroujeni for resource element mapping for interference cancellation friendly new air interface see Paragraph [0002] of Hwang.  

22. Regarding claim 23, Taherzadeh Boroujeni in view of Hwang teaches when allocating the data, are further to allocate an uncoded bit sequence into at least one of the first part, the second part, or the combination thereof, wherein the first part is a first part bit sequence and the second part is a second part bit sequence (Taherzadeh Boroujeni Figures 1 and 7-11 binary data for UE1, UE2, etc.),
when multiplexing the first part of the data associated with the UE with a first part of data associated with one or more other UEs, are further to multiplex the first part bit sequence of the UE with a first part bit sequence of the one or more other UEs to form a composite bit sequence, wherein the composite bit sequence is the multiplexed data (Taherzadeh Boroujeni Figures 1 and 7-11 multiplexed symbols),
generate a coded bit sequence using the composite bit sequence (Taherzadeh Boroujeni Figures 1 and 7-11 encoding), and
when mapping the multiplexed data to the first set of layers, are further to map the coded bit sequence to the first set of layers (Taherzadeh Boroujeni Figures 1 and 7-11 mapping multiplexed data; layers).

23. Regarding claim 24, Taherzadeh Boroujeni in view of Hwang teaches, wherein the uncoded bit sequence includes at least one of an uncoded code block, an uncoded codeword, or an uncoded transport block (Hwang, Figures 3 and 12 transport block and code block).

24. Regarding claim 25, Taherzadeh Boroujeni in view of Hwang teaches, further comprising: provide information for the two or more UEs indicating respective fractions of bits to be extracted from the composite bit sequence (Hwang, Figures 6 and 9 number of selected encoded bits).

25. Regarding claim 26, Taherzadeh Boroujeni teaches a first receiver device for wireless communication (Figure 14), comprising: memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: receive a communication that includes a first set of layers for the first receiver device and a second receiver device; and extract bits associated with at least one layer, of the first set of layers, to obtain data, wherein the data is associated with the first receiver device (Taherzadeh Boroujeni Figures 8 and 14 codebooks for layers).
Taherzadeh Boroujeni does not explicitly disclose wherein a particular portion of total bits associated with the at least one layer of the first set of layers contains the data.
Hwang teaches wherein a particular portion of total bits associated with the at least one layer of the first set of layers contains the data (Hwang Figure 6 Paragraph [0038] to [0040] recover information bits).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein a particular portion of total bits associated with the at least one layer of the first set of layers contains the data as taught by Hwang in the system of Taherzadeh Boroujeni for resource element mapping for interference cancellation friendly new air interface see Paragraph [0002] of Hwang.  

26. Regarding claim 27, Taherzadeh Boroujeni in view of Hwang teaches, wherein the one or more processors are further to: receive a second set of layers associated with the first receiver device; and extract other data associated with the first receiver device from at least one layer of the second set of layers (Taherzadeh Boroujeni Figures 8 and 14 codebooks for layers; Hwang Figure 6 Paragraph [0038] to [0040] information bits).

27. Regarding claim 28, Taherzadeh Boroujeni in view of Hwang teaches, wherein the extraction is performed with regard to demodulated undecoded bits, wherein the demodulated undecoded bits are obtained by performing demodulation with regard to constellation symbols associated with the at least one layer of the first set of layers, and wherein the extracted bits are channel decoded into information bits including the data (Taherzadeh Boroujeni Figures 1 and 14 receiver/decoder; Paragraph [0082] codebook control data; constellation diagram; Hwang Figure 6 Paragraph [0038] to [0040] recover information bits).

28. Regarding claim 29, Taherzadeh Boroujeni in view of Hwang teaches wherein the extracted bits are combined with demodulated undecoded bits associated with the at least one layer, of the second set of layers, to form combined bits, and wherein the combined bits are channel decoded into the information bits including the data (Taherzadeh Boroujeni Figures 1 and 14 receiver/decoder, Hwang Figure 6 Paragraph [0038] to [0040] bit selection procedure).

29. Regarding claim 30, Taherzadeh Boroujeni in view of Hwang teaches wherein the one or more processors are further to: receive information indicating a mapping of codewords or code blocks to at least one layer of the first set of layers and the second set of layers (Taherzadeh Boroujeni Figure 8 codebooks for layers). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:

Sahin et al. (US 2014/0146756 A1)
Kimura et al. (US 2019/0173502 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE L LO/Primary Examiner, Art Unit 2466